DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This Office Action is in response to the Amendment filed on 02/25/2021.

Examiner's Statement of reason for Allowance

Claims 23-42 renumbered as 1-20 are allowed.
The following is an examiner’s statement of reasons for allowance: 
The present invention is directed to a method comprising: providing first sidelink control information using a first sidelink control channel and at least second sidelink control information using a second sidelink control channel, wherein the first sidelink control information comprises at least an indication of resource allocation for an associated physical sidelink shared channel, wherein data traffic is transmitted over the associated physical sidelink shared channel, and wherein the second sidelink control information comprises at least information for decoding of the associated physical sidelink shared channel.
The closest prior art, as previously recited, Sartori et al. (US 9,974,077 B2, YUN et al. (US 2017/0048905 A1), Muraoka et al. (US 2018/0213438 A1), are also generally directed to various aspects of resource allocation method includes receiving a downlink control information.  However, none of Sartori, YUN and Muraoka teaches or suggests, alone or in combination, the particular .
Therefore the claims are allowable over the cited prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Shukri Taha whose telephone number is 571-270-1921. The examiner can normally be reached on 8:30am-5pm Mon-Fri.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Edan Orgad can be reached on 571-272-7884.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.


/SHUKRI TAHA/             Primary Examiner, Art Unit 2478